FILED
7/28/2015 12:57:34 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez


                                         CAUSE NO. 2015CI07374

             DALE BRUMFIELD,                    §         IN THE DISTRICT COURT
                                                                            FILED IN
                                                                            4th COURT OF APPEALS
                 Plaintiff,                     §                            SAN ANTONIO, TEXAS
                                                §                           07/28/2015 2:48:57 PM
             v.                                 §                               KEITH E. HOTTLE
                                                §                                    Clerk
             ZURICH AMERICAN                    §
             INSURANCE CO., TEXAS               §         BEXAR COUNTY, TEXAS
             DEPARTMENT OF                      §
             INSURANCE—DIVISION OF              §
             WORKERS’ COMPENSATION,             §
             and COMMISSIONER RYAN              §
             BRANNAN, in his official capacity, §
                  Defendants.                   §         288TH JUDICIAL DISTRICT


                                           NOTICE OF APPEAL

                     Defendants the Texas Department of Insurance, Division of Workers’

             Compensation (the Division) and Commissioner Ryan Brannan in his official

             capacity (the Commissioner) hereby give notice of their appeal of the Order signed

             by the Court on July 22, 2015.        This order denied the Division’s and the

             Commissioner’s Plea to the Jurisdiction. This interlocutory appeal is taken pursuant

             to Texas Civil Practice and Remedies Code §§ 51.014(a)(5) and 51.014(a)(8).

                     The Division and the Commissioner appeal to the Fourth Court of Appeals.

             Dated: July 28, 2015




                                                      1
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Chief, Administrative Law Division

/s/ Harold J. Liller
HAROLD J. LILLER
State Bar No. 24029689
Assistant Attorney General
Administrative Law Division
OFFICE OF THE TEXAS ATTORNEY GENERAL
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4300
Facsimile:      (512) 320-0167
harold.liller@texasattorneygeneral.gov

Attorneys for Texas Department of Insurance –
Division of Workers’ Compensation and
Commissioner Ryan Brannan in his official
capacity




        2
                        CERTIFICATE OF SERVICE

       I hereby certify that the above Defendants Texas Department of
Insurance—Division of Workers’ Compensation and Commissioner Ryan
Brannan’s Notice of Appeal has been served on this the 28th day of July, 2015 on
the following:

Bradley Dean McClellan                           Via: e-service and/ or
State Bar No. 13395980                           electronic mail
The Law Offices of Richard Pena, P. C.
1701 Directors Blvd., Suite 110
Austin, Texas 78744
Brad.mcclellan@yahoo.com
Attorney for Plaintiff Brumfield

David Owen Cluck                                 Via: e-service and/ or
Flahive, Ogden & Latson                          electronic mail
P.O. Box 201329
Austin, Texas 78720
DOC@fol.com
Attorney for Zurich American Insurance Co.


                                 /s/ Harold J. Liller
                                 HAROLD J. LILLER
                                 Assistant Attorney General




                                         3